

117 HRES 621 IH: Expressing the sense of the House of Representatives that the Secretary of State should deny a visa to, and the Secretary of Homeland Security should deny admission or parole into the United States for, former President of Afghanistan Ashraf Ghani, and for other purposes.
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 621IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Fortenberry submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the Secretary of State should deny a visa to, and the Secretary of Homeland Security should deny admission or parole into the United States for, former President of Afghanistan Ashraf Ghani, and for other purposes.Whereas former President of Afghanistan Ashraf Ghani’s refusal to vacate his office constitutes a dereliction of duty, leaving Afghanistan without adequate leadership to resist the resurgence of the Taliban, leading to the deaths of an unknown number of Afghan citizens and thirteen United States service members;Whereas the Ambassador of the Islamic Republic of Afghanistan to Tajikistan Mohammad Zahir Aghbar requested the International Criminal Police Organization apprehend former President of Afghanistan Ashraf Ghani for embezzlement from the treasury of Afghanistan valued at approximately $169,000,000;Whereas the United States has provided $145,000,000,000 to the Government of Afghanistan’s reconstruction efforts since 2001, including $17,280,000,000 in on-budget assistance to the Government of Afghanistan; andWhereas potentially enriching himself at the expense of the security of American personnel is a violation of the trust the United States placed in former President of Afghanistan Ashraf Ghani and his administration: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)notwithstanding section 221 of the Immigration and Nationality Act (8 U.S.C. 1201), the Secretary of State should deny a visa to, and the Secretary of Homeland Security should deny admission or parole into the United States for, former President of Afghanistan Ashraf Ghani;(2)pursuant to section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) should revoke any visa or other entry documentation issued to former President of Afghanistan Ashraf Ghani, regardless of when the visa or other documentation was issued; and(3)a revocation described in paragraph (2) should take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.